DETAILED ACTION
Formal Matters
Claims 1-36 are pending.  Claims 15-20, 25, 26, and 33-36 are withdrawn.  Claims 1-14, 21-24 and 27-32 are under examination. 
Priority
The instant application claims priority from US provisional application 62/839,918 filed on 4/29/2019.  
Restriction/Election
Applicant's election with traverse of Group I and species a)-b) (reads on claims 1-14, 21-24 and 27-32), in the reply filed on 02/10/2022 is acknowledged.  Applicant argues that in searching the elected species of packaging system that the examiner would find the method of preparing a packaging system.  Although it is possible that the examiner might find methods related to packaging ophthalmic devices, these methods may vary in steps and materials.  These inventions are also found in different classifications for search. As the claims of group II are methods of making a product of group I, if and when an allowable product claim is agreed upon for claims 1 and/or 7, the corresponding method(s) can be rejoined if the product made by the process is in scope with the allowable product claim.  
The examiner will rejoin species claims 27-32 towards an aqueous ophthalmic composition as such a composition is akin to the aqueous packaging solution found in the packaging system.  
The requirement is still deemed proper and is therefore made FINAL.
s 15-20, 25, 26, and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2019.
Information Disclosure Statements
The information disclosure statements from 3/31/2020, 4/28/2020, 7/10/2020 and 2/10/2022 have been considered by the examiner.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a glycophospholipid polymer comprising a reaction product of one or more glycosaminoglycans and one or more phospholipids.  This composition is to the glycophospholipid polymer and as such it will read on polymers that include a glycosaminoglycan and a phospholipid.  Lee et al (Biochemistry, 1965, volume 4, pages 1395-1404) teaches glycophospholipids of pentamannosyl and phospholipids that come from Mycobacteria, and therefore, are natural.  Since the instant application allows sugars like mannose to be glycosaminoglycans for these polymers and pentamannosyl is a polymer of mannose units, these compounds qualify as glycophospholipid polymers (see abstract and rest of page 1395 of Lee).  Additionally, Beldowski et al (Materials, June 2019, volume 12, pages 1-11) teaches that synovial fluid has hydrogen and water bonding 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite as some of the items in the claim including sucrose, lactulose, lactose, maltose, trehalose, cellobiose, mannobiose and chitobiose are not glycosaminoglycans.  Thus, as the group is to glycosaminoglycans, it is unclear if the applicant means to allow for these non-glycosaminoglycan sugars to be included or if applicant is trying to indicate that these are combinations of these non-glycosaminoglycan sugars bound to glycosaminoglycans to make another form of glycosaminoglycan (e.g. a mannose modified glycosaminoglycan, etc.).  The applicant has elected hyaluronic acid as a species of glycosaminoglycan for this examination and hyaluronic acid is a glycosaminoglycan.  
Claim 3 is indefinite as some of the items in the claim including phosphorylcholine, phosphorylhistidine, phosphorylproline, and phosphorylserine are not actually phospholipids, but 
Claim 5 is indefinite for the recitation of the structure, which has a single line extending from one of the O atoms on the phosphate group.  Typically, this line would mean the addition of a methyl group to a compound, so it is unclear whether this is a necessary methyl group or if it is meant to be an attachment point to the rest of the structure of the phosphorylcholine-containing phospholipid since the claim suggests phosphorylcholine containing phospholipid.  Applicants’ sometimes use a squiggly line extending through the line coming out of the compound to denote that it is a group on a structure.  Furthermore, applicant could consider introducing the structure as a group on the phosphorylcholine-containing phospholipid rather than suggesting this is the entirety of the compound.  
Claims 6 and 12 are indefinite because they refer to the concentrations of the reaction product, which is the polymer made from the reaction, but the only mention of these concentrations in the specification are in terms of the reaction solutions used to make the polymers (see paragraphs 48-50 of the instant specification).  Therefore, it is indefinite if applicant means to claim these as the concentrations of these only based on the reaction product or if applicant means to claim these concentrations by weight in terms of “a solution to form the reaction product”.  The lack of clarity results from a disagreement between the specification and the instant claims when discussing these weight percentages.  Note that if the weight  percentages are based on the reaction product, they will be different due to the lack of the solvent or other materials that get discarded from the solution after the reaction product is formed.  For the purpose of compact prosecution and based on the guidance from the specification, the examiner will consider these as being concentrations based on the solution.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-14 and 27-32 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (BioMacromolecules, 2013, volume 14, pages 4198-4206) as evidenced by Beldowski et al (Materials, June 2019, volume 12, pages 1-11) and as evidenced by Shanfield et al (Clincal Orthopaedics and Related Research, 1988, pages 289-295).  
Since reaction product in claim 1 is not to be of any particular type of reaction, if the prior art teaches a product formed by any reaction/interaction of phosphorylcholine with hyaluronic acid (the elected species), it will read on the claim and form a type of glycophospholipid (phospholipid with glycosaminoglycan).  
A cross-linking agent does not have to be of a particular type as long as it promotes the linking of hyaluronic acid to phospholipid by a type of bonding that is not necessarily covalent.  
Wang et al (BioMacromolecules, 2013, volume 14, pages 4198-4206) teaches more about the association of hyaluronan and phospholipids in the synovial fluid (an aqueous lubricant) (abstract, introduction, materials and methods, and conclusions).  Wang teaches that the .  

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyo JP 2016056267 (Espacenet English translation).  
Since reaction product in claim 1 is not to be of any particular type of reaction, if the prior art teaches a product formed by any reaction/interaction of phosphorylcholine with hyaluronic acid (the elected species), it will read on the claim and form a type of glycophospholipid (phospholipid with glycosaminoglycan).  
As there may be one or more first crosslinkers, this can be construed as the first singular crosslinker being the first crosslinking agent and the next crosslinking agent as being the second.  So if the prior art teaches two or more crosslinking agents, then there will be a first and a second.  

Kyo teaches introducing a phosphorylcholine into a sugar or sugar derivative (abstract).  Kyo teaches the sugar derivative can be hyaluronic acid (synthesis examples 7-9 and examples 1-1-2).  Kyo teaches using a crosslinking agent at 0.1 to 5 equivalents and provides for crosslinkers that are bifunctional or higher functional like glutaraldehyde, 1,3 butadiene, ethylenediamine and others (English translation of Kyo).  Kyo provides for the molar ratio of phosphorylcholine group containing compound to sugar or sugar derivative that is 0.1 to 20 times (phosphorylcholine compound is 0.1 to 20 times of the molar amount of the sugar or sugar derivative) (English translation of Kyo).  Kyo teaches a molecular weight of the sugar or sugar derivative being 1000 to 1,000,000 daltons (English translation of Kyo).  Kyo teaches “Examples of the phosphorylcholine group-containing compound having a formyl group represented by the formula (4) include 4-formylbutylphosphorylcholine, 5-formylpentylphosphorylcholine, 6-formylhexylphosphorylcholine, 7-formylheptylphosphorylcholine, 8-formisoctyl. Phosphorylcholine, 9-formylnonylphosphorylcholine, 10-formyldecenylphosphorylcholine, 11-formylundecenylphosphorylcholine, 12-formyldodecenylphosphorylcholine, 13-formyltridecenylphosphorylcholine, 14-formyltetradecenylphosphorylcholine, An example is 15-formylpentadecenyl phosphorylcholine” (English translation of Kyo).  Synthesis example 8 provides for use of ethylenediamine in making an amino group-containing hyaluronic acid.  Under example 1-3, 10 g of amino-group containing hyaluronic acid and 6.6 g of formylbutylphosphorylcholine and 90 g of solvent (9.3% of amino-group containing hyaluronic acid and 6.2% of the phosphorylcholine compound).  Examples 2-6 and 2-8 use hyaluronic acid .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5, 7-11, 13-14, 21-24, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yedgar US 20080113935.    
Yedgar teaches a contact lens solution comprising a lipid or phospholipid moiety bound optionally via a spacer to a physiologically acceptable monomer, dimer, oligomer, or polymer via an ester or amide bond, and/or a pharmaceutically acceptable salt or a pharmaceutical product thereof (abstract).  Yedgar teaches phospholipids with hyaluronic acid and hyaluronic acid (2-2000 kDa, 2000-2,000,000 daltons) (table 1) including dipalmitoyl 1-PE.  Yedgar also provides for phospholipids with other glycosaminoglycans like chondroitin sulfate and heparin (table 1).  Yedgar provides for glycosaminoglycans from 30-100 kDa (paragraph 565). Yedgar teaches a compound in paragraphs 544-570 that has phospholipid-GAG (paragraph 564) conjugates bound by a Y linker/spacer (crosslink) (paragraph 567).  The Y spacers are “Y, according to embodiments of the invention, are straight or branched chain alkylene, e.g. of 2 or more, preferably 4 to 30 carbon atoms, —CO-alkylene-CO, —NH-alkylene-NH—, —CO-alkylene-NH—, —NH-alkylene-NH, CO-alkylene-NH—, an amino acid, cycloalkylene, wherein alkylene in each instance, is straight or branched chain and contains 2 or more, preferably 2 to 30 atoms in the chain, —(—O—CH(CH3)CH2—)x— wherein x is an integer of 1 or more” (paragraph 567).  Yedgar teaches contact lens packaging solutions and using the compounds with contact lenses 
One of ordinary skill in the art at the time of instant filing would have provided a formulation of a phosphorylcholine containing phospholipid and hyaluronic acid that would react to form a polymer by the teachings of Yedgar as Yedgar teaches using such items to make such compounds (conjugates of phospholipids and glycosaminoglycans).  Yedgar also provides making contact lens solutions and contact lens packaging products while teaching an embodiment where contact lenses and the solution are put in vials (standard vials are enclosed with a cap).  Yedgar provides for pH and osmolarity ranges for the solutions. Yedgar teaches sterilizing the formulations (paragraph 86).  Yedgar provides for more than one type of space (cross-link) that would allow for use of one, two or more cross-linking agents in making the polymer compound.  One of ordinary skill in the art would use the same cross-linking agent or different cross-linking agents depending on the strategy to form the compound.  

Claims 6 and 12 in addition to Claims 1-5, 7-11, 13-14, 21-24, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yedgar US 20080113935 and Kyo JP 2016056267.    

	Kyo teaches using concentrations of phospholipid, glycosaminoglycan and cross-linking agent that are with ranges of the instant claims in making its phospholipid/GAG compounds.  Under example 1-3, 10 g of amino-group containing hyaluronic acid and 6.6 g of formylbutylphosphorylcholine and 90 g of solvent (9.3% of amino-group containing hyaluronic acid and 6.2% of the phosphorylcholine compound).  Examples 2-6 and 2-8 use hyaluronic acid phosphorylcholine.  Synthesis example 8 provided the use of 180 g water, 20 g hyaluronic acid and 10.6 g of 3- (3-dimethylaminopropyl) carbodiimide hydrochloride (EDC) (crosslinker) and 1.65 g of ethyelediamine cross-linker (12.25/212.25 or 5.8% of crosslinking agent).  
	One of ordinary skill in the art at the time of instant filing would utilize similar concentrations of agents in the prior art with the expectation of making a similar product.  Both Yedgar and Kyo provide for making a glycosaminoglycan/phospholipid polymer compound, and thus, one of ordinary skill in the art would look to concentrations used in the prior art to make glycosaminoglycan/phospholipid based polymers.  	
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613